15-2862
    Cruz v. Lynch
                                                                                        BIA
                                                                                 Verrillo, IJ
                                                                               A088 428 634
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    28th day of February, two thousand seventeen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             BARRINGTON D. PARKER,
             DENNY CHIN,
                  Circuit Judges.
    _____________________________________

    JUAN CARLOS CRUZ,
             Petitioner,

                    v.                                               15-2862
                                                                     NAC
    JEFF SESSIONS, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.*
    _____________________________________

    FOR PETITIONER:                      Elyssa N. Williams, New Haven, CT.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Janette
                                         L. Allen, Senior Litigation Counsel;
                                         Lauren E. Fascett, Trial Attorney;

    * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
    General Jeff Sessions is automatically substituted for former
    Attorney General Loretta E. Lynch as Respondent.
                            Abigail E. Leach, Law Clerk, Office
                            of Immigration Litigation, United
                            States Department of Justice,
                            Washington, D.C.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Juan Carlos Cruz, a native and citizen of

Guatemala, seeks review of an August 14, 2015, decision of the

BIA affirming a February 11, 2014, decision of an Immigration

Judge (“IJ”) denying Cruz’s application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).    In re Juan Carlos Cruz, No. A088 428 634 (B.I.A. Aug.

14, 2015), aff’g No. A088 428 634 (Immig. Ct. Hartford Feb. 11,

2014).    We assume the parties’ familiarity with the underlying

facts and procedural history in this case.

    Under the circumstances of this case, we have reviewed both

the IJ’s and BIA’s decisions “for the sake of completeness.”

Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006).   The agency

concluded that Cruz failed to sufficiently corroborate his

claim.    In particular, Cruz based his claims for relief on a

2011 massacre committed by the Zetas, a Mexican drug cartel,

at a ranch in northern Guatemala purportedly owned by Cruz’s

                                2
brother, but did not present evidence establishing that he was

related to the ranch’s owners or residents.

    We review the agency’s factual findings, including its

corroboration determination, for substantial evidence.              See

8 U.S.C. § 1252(b)(4); Kyaw Zwar Tun v. U.S. I.N.S., 445 F.3d
554, 562-63 (2d Cir. 2006).       An IJ may require an asylum

applicant to provide evidence that corroborates otherwise

credible testimony in order to meet the applicant’s burden of

proof for asylum.    See 8 U.S.C. § 1158(b)(1)(B)(ii).         “[A]

failure to corroborate can suffice, without more, to support

a finding that an alien has not met his burden of proof.”           Liu

v. Holder, 575 F.3d 193, 198 n. 5 (2d Cir. 2009).          When an IJ

determines that corroborating evidence is necessary, the

applicant must provide the evidence “unless the applicant does

not have the evidence and cannot reasonably obtain the

evidence.”   8 U.S.C. § 1158(b)(1)(B)(ii).         We may reverse the

IJ’s determination that corroborating evidence is or is not

available only if “a reasonable trier of fact is compelled to

conclude that such corroborating evidence is unavailable.”

8 U.S.C. § 1252(b)(4).

    While the agency must identify what reasonably available

evidence   should   have   been   provided   and    must   assess   the

applicant’s explanations for any missing evidence, it is the

                                  3
applicant’s burden to provide the evidence or an adequate

explanation for any failure to obtain it.              See Liu, 575 F.3d

at   198-99.    To       overcome   the    need   to   corroborate,   the

applicant’s explanations must compel a conclusion that the

requested evidence is not reasonably available.             See 8 U.S.C.

§ 1252(b)(4); Yan Juan Chen v. Holder, 658 F.3d 246, 253 (2d

Cir. 2011); see also Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d

Cir. 2005) (holding, in credibility context, that explanations

for inconsistent statements must be compelling rather than

merely plausible).

     The   record    here    is,    at    best,   mixed   regarding   the

availability        of      the     relevant       evidence.     Cruz’s

country-conditions evidence suggests that official corruption

and ineffectiveness are widespread in Guatemala and that Petén

province, where the massacre occurred, is a remote and lawless

region.    Such conditions might have made it difficult for Cruz

to obtain official documentation regarding the massacre or his

family’s ownership of the ranch.          However, Cruz testified that

the police helped his family flee after the massacre and he

submitted news articles reflecting that Guatemalan officials

took the massacre very seriously.           And while Cruz’s testimony

that his family could not access the ranch to obtain the physical

deed to the property or other evidence is plausible, Cruz did

                                     4
not adequately explain his inability to obtain other records.

Nor did Cruz provide affidavits from his family members

documenting their efforts to obtain this evidence.       Thus, the

agency was not compelled to conclude that this evidence was

unavailable.    8 U.S.C. § 1252(b)(4).

    The agency was also not required to credit an unsworn letter

from Cruz’s purported brother that gave the wrong year for the

massacre and stated that the perpetrators were “BSZ” (and did

not mention the Zetas).    See Y.C. v. Holder, 741 F.3d 324, 334

(2d Cir. 2013) (noting that we generally “defer to the agency’s

determination of the weight afforded to an alien’s documentary

evidence”).    Aside from this letter, the record is devoid of

any corroborating evidence linking Cruz to the ranch where the

massacre occurred.      Indeed, even if considered part of the

record, the birth certificates Cruz submitted to the BIA on

appeal do not establish his family’s ownership of the ranch or

Cruz’s relationship to Otto Salguero, the ranch’s reported

owner.

         Accordingly,   given   the   lack   of   materiality   and

reliability of the evidence Cruz presented and his failure to

produce property records, government reports, or affidavits

from his family members, the agency’s corroboration ruling is

supported by substantial evidence.     This ruling is dispositive

                                 5
of Cruz’s application for asylum and withholding of removal.

We thus need not reach the agency’s alternative internal

relocation ruling. As for Cruz’s application for relief under

CAT, Cruz failed to establish that he would likely be tortured

by or with the acquiescence or willful blindness of the

government if removed to Guatemala. 8 C.F.R. § 1208.16(c)(2).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6